PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/596,679
Filing Date: 8 Oct 2019
Appellant(s): GE Global Sourcing LLC



__________________
Joseph M. Butscher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
It is noted that a typo was present on page 3 of the Final Rejection from 15 October 2021 wherein the Seraji reference was omitted from the grounds of rejection heading. The heading should recite: Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0084642) in view of Seraji et al. (US 5,737,500). It is noted that Appellant was reasonably apprised of this typo and that its presence does not appear to have any effect on Appellant’s arguments set forth in the Appeal Brief. Seraji is noted in the rejection and motivation statement to combine teachings in the rejection to independent claims 1 and 20. Seraji is also listed in the heading to the rejection of claim 15 on page 10 of the 15 October 2021 Final Rejection. 
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 1, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0084642) in view of Seraji et al. (US 5,737,500).
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0084642) in view of Seraji et al. (US 5,737,500).


(2) Response to Argument
	In their Argument at Part I A on pages 10-11 of the Brief, Appellant points out that “Bradski discloses a single plan” for path planning control of the robot. Specifically, Appellant states: 
Bradski expressly discloses a single plan. Bradski does not describe, teach, or suggest selection of a plan from a plurality of plans, which the Office Action seemingly acknowledges. One of ordinary skill in the art would not be motivated to modify Bradski (such as with Seraji) to include selection of a plan from multiple plans, as Bradski is clear that only a single plan is developed.
Further, any attempt to modify Bradski to include selection of a plan from multiple plans changes the principle of operation of Bradski. As explained in detail above, Bradski clearly discloses only a single plan. However, if “the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teaching of the references are not sufficient to render the claims prima facie obvious.” See MPEP at 2143.01(VI), citing In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959). 

The Examiner first points out that the “planning schemes” referred to by Appellant, are described in [0034, 0035] of the instant specification as being coordinate systems, which can include a Cartesian coordinate system or a joint space coordinate system, as an example.  
The Examiner respectfully disagrees with Appellants argument and notes that it appears to argue the validity of the combination of the Bradski and Seraji references. Thus, in response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bradski does not go into great detail as to the type of “planning schemes” provided for movement of the robot and its effector in the context of what type of coordinate system is used for path planning. It is noted, however, that Bradski does describe a path optimizer as such in [0064]: “Additionally, an optimizer may avoid robot fault conditions by working in joint space, keeping track of windup and choosing goal positions from among multiple inverse kinematics solutions. One strategy for motion planning may involve looking ahead several moves to see if the chosen goal joint position will be acceptable for the next move.” 
Furthermore, Bradski explicitly contemplates multiple path constraints and optimization of said constraints to find a best path, i.e. contemplating multiple paths per at least [0065] which recites: “In some embodiments, path constraints, such as collision avoidance for robotic arms, cameras, cables, and/or other components, may be put in a constraint based planning solver and solved for to yield a best path to move the arm for perception. Additionally, in some embodiments, the solver may determine a best path for picking up, moving, and placing an object.”
Bradski further teaches a camera system which works relative to the coordinate system of the robot, and that the camera system of the robot may have its own coordinate system in [0068-0072]. Therefore, Bradski does teach plan optimization using multiple potential planning modes. Thus, it does not appear to be beyond the scope of ordinary skill in the art to simply combine the secondary teaching of Seraji, which teaches it is known to provide robotic systems with the ability to select from multiple types of planning schemes including e.g. Joint Control Mode, Cartesian-World Control Mode, Cartesian-World Relative Control Mode, etc. Again, it is noted the planning modes of Seraji are in the same context as the planning schemes of Appellant’s instant claims as described in the instant specification. 
Argument B, which starts at page 12 of the Appeal Brief, is applied to independent claim 18. The Argument is equivalent to Argument A and is thus addressed under the same rationale. 
Argument C, which starts on page 14 of the Appeal Brief is applied to independent claim 20.  The Argument is equivalent to Argument A and is thus addressed under the same rationale.
Regarding Part II and the rejection to dependent claim 15, no new argument is proposed thus the Examiner’s response to Argument A applies. 
 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
Conferees:
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664     
                                                                                                                                                                                                   /Nicholas Kiswanto/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.